     Case 2:21-cv-04469-JFW-AFM Document 21 Filed 07/29/21 Page 1 of 1 Page ID #:79




                                                                                            JS-6
                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES -- GENERAL

Case No.         CV 21-4469-JFW(AFMx)                                           Date: July 29, 2021

Title:           Victoria Sangeun Eom Pyo -v- Alyce Jean Lee, et al.


PRESENT:
                 HONORABLE JOHN F. WALTER, UNITED STATES DISTRICT JUDGE

                 Shannon Reilly                              None Present
                 Courtroom Deputy                            Court Reporter


ATTORNEYS PRESENT FOR PLAINTIFFS:                    ATTORNEYS PRESENT FOR DEFENDANTS:
              None                                                 None

PROCEEDINGS (IN CHAMBERS):                 ORDER OF DISMISSAL

In the Notice of Settlement filed on July 28, 2021, Docket No. 20, the parties represent that they
have settled this action. As a result, the Court dismisses this action without prejudice subject to
either party reopening the action on or before October 27, 2021. The Court will retain jurisdiction
for the sole purpose of enforcing the settlement until October 27, 2021. Thereafter, absent further
order of the Court, the dismissal of this action will be with prejudice. All dates in this action,
including the trial date are vacated.

IT IS SO ORDERED.




                                                                               Initials of Deputy Clerk sr

(Rev. 1/14/15)
